NO.
12-05-00181-CV
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
THE STATE OF TEXAS,                                '     APPEAL
FROM THE 294TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
DOUG NELSON, INDIVIDUALLY AND 
ON BEHALF OF BRIAN CRAIG NELSON,
A MINOR CHILD, AND ON BEHALF OF 
THE
ESTATE OF SUSAN NELSON,           '     VAN ZANDT
COUNTY, TEXAS
ADRIAN PAUL HEWITT, JAMES 
DOUGLAS NELSON, III, STEPHEN
MICHAEL HEWITT AND RACHEL LEIGH
HEWITT SHERWOOD,
APPELLEES                                                      
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant and Appellees
have filed a joint motion to dismiss this appeal.  In their motion, the parties represent that
they have reached an agreement which disposes of all issues presented for
appeal.  Because the motion complies with
Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.     
Opinion
delivered December 21, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
                                                                              
 
 
                                                                     (PUBLISH)